Citation Nr: 1735400	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  17-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to increased ratings are addressed in two separate Board decisions).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to October 1974 and from March 2003 to September 2004.  The Veteran also served in the U.S. Army Reserve from 1974 to 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2013, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In October 2009, the Veteran presented testimony for the TDIU issue on appeal at a Central Office hearing at the Board's offices in Washington, DC, before one of the undersigned Veterans Law Judges (VLJs).  A transcript of the hearing is associated with the claims folder.  

In March 2017, the Veteran presented testimony for the TDIU issue on appeal at a Central Office hearing at the Board's offices in Washington, DC, before another one of the undersigned VLJs.  A transcript of the hearing is associated with the claims folder.  

It follows that this appeal concerns a TDIU issue on which there have been two hearings (October 2009 and March 2017) with two different VLJs.  Although the TDIU issue was not formally before the VLJ at the time of the earlier October 2009 hearing, the Veteran's testimony was relevant to his alleged unemployability at that time.  See October 2009 Central Office hearing at pages 5, 7, 11, 12-14, 23-24.  Accordingly, the Board finds that at the October 2009 hearing, the VLJ took testimony on the TDIU issue on appeal.  Since the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of VLJs, which will include the two VLJs that presided over the Board hearings.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  An appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Thus, in a June 2017 letter, the Veteran was offered the opportunity for a third hearing before the third Veterans Law Judge who was assigned to this three-member panel.  However, in a June 2017 response, the Veteran declined to appear at a third hearing before a third VLJ.  Thus, no further hearing will be conducted for the TDIU issue on appeal.  

The claims folder contains additional VA and private medical evidence, received after certification of the appeal in April 2016.  However, the Veteran explicitly waived his right to have the RO initially consider this evidence in an April 2017 statement from his representative.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: sleep apnea, rated as 50 percent disabling; major depression, rated as 30 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; right wrist carpal tunnel syndrome, rated as 30 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; bladder dysfunction, rated as 20 percent disabling; right shoulder arthritis, rated as 20 percent disabling; allergic rhinitis, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and pseudofolliculitis barbae, rated as 10 percent disabling.  The combined service-connected disability rating with consideration of the bilateral factor is 90 percent.  Therefore, schedular percentage criteria for TDIU are met.  

2.  The schedular percentage criteria for TDIU have been met since September 20, 2004, with combined service-connected disability ratings of 70 percent, 80 percent, and 90 percent, on and after September 20, 2004.  

3.  Effective June 1, 2012, the combination of the Veteran's service-connected disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  

4.  From March 2007 to June 2012, the Veteran's part-time job as a social worker did not constitute marginal employment.  He was still substantially and gainfully employed during that time period.  


CONCLUSION OF LAW

Effective June 1, 2012, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.17, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant TDIU claim.  However, the Veteran was provided adequate VCAA notice for the TDIU claim in June 2009, December 2009, and February 2010 letters. 

In any event, with respect to the TDIU claim at issue, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  TDIU Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is currently 67 years of age.  He served in the U.S. Army Reserve from 1974 to 2010, with two shorter periods of active duty.  During his 35 years of military service, he worked as a social worker.  As a civilian, he worked as a social worker full-time for close to 20 years with the District of Columbia government from 1990 to 2007.  In addition, he worked for 5 years part-time, 20 hours a week, for T&N Reliable Nursing Care from 2007 to 2012.  He has not worked either full-time or part-time after June 2012.  His level of education is two Masters Degrees in Business and Public Administration and Social Work.  

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected disabilities.  He asserts that his service-connected orthopedic disabilities of the low back, neck, right shoulder, right wrist, and lower extremities have worsened over the years, and prevent any type of physical labor.  He cannot walk long distances due to his spine and lower extremities.  He exhibits difficulty sitting, standing, and walking.  He cannot lift over 15 pounds.  He falls occasionally.  Even sedentary work has become extremely difficult - in terms of sitting at his desk for an extended period, typing, and computer work.  He says the medication for his service-connected disabilities also make him groggy, limiting his ability to function out in the field in a social worker capacity.  He can no longer concentrate.  It is difficult to drive and visit his patients in the field.  His sleep apnea also makes him tired during the day.  His depression also affects his ability to focus.  His rhinitis causes breathing problems and occasional hospital visits.  His activities of daily living are increasingly restricted.  By November 2009, he says he could no longer meet the medical retention standards of the U.S. Army Reserve.  Furthermore, no employer would hire him due to his limited production.  He contends he was only able to work part-time from 2007 to 2012 because a good friend offered him the job in a protected environment with limited hours and flexible rules and limited pay - thus, he claims this was merely marginal employment from 2007 to 2012.  See March 2010 and March 2016 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); See October 2009 Central Office hearing at pages 5, 7, 11, 12-14, 23-24; March 2017 Central Office hearing at pages 4 - 17; March 2010, May 2010, July 2010, August 2011 Veteran's statements; August 2010 NOD. 

The Veteran is service-connected for the following disabilities: sleep apnea, rated as 50 percent disabling; major depression, rated as 30 percent disabling; right wrist carpal tunnel syndrome, rated as 30 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; bladder dysfunction, rated as 20 percent disabling; right shoulder arthritis, rated as 20 percent disabling; allergic rhinitis, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and pseudofolliculitis barbae, rated as 10 percent disabling.  The combined service-connected disability rating is 90 percent, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

Moreover, the Board emphasizes that the schedular percentage criteria for TDIU have been met since September 20, 2004, with combined service-connected disability ratings of 70 percent, 80 percent, and 90 percent, on and after September 20, 2004.  See 38 C.F.R. §§ 4.25, 4.26.    

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  

The Veteran has submitted credible lay statements and hearing testimony in October 2009 and March 2017 attesting to the current severity of the combination of his service-connected disabilities and their severe impact on his ability to function in a work setting.  

Moreover, as to the medical evidence in support of the TDIU claim, in a June 2012 resignation letter to his employer (T&N Reliable Nursing Care), the Veteran indicated that he was resigning his job as a social worker, due to his various medical problems, after consultation with his physician.  Moreover, July 2012 and February 2017 VA emergency room treatments reports document emergency treatment related to the Veteran's service-connected allergic rhinitis.  A January 2013 Army Board of Corrections letter states the Veteran's service-connected neck and right shoulder injuries may have contributed to his subsequent inability to meet medical retention standards.  A March 2014 VA mental health note describes the Veteran as preoccupied with multiple medical issues including back problems, coupled with COPD, asthma and allergies.  It was noted he worked from 2007 to 2012 as a social worker.  A November 2015 VA shoulder examination identifies the Veteran's functional impairment and restricted activities.  His chores, shopping, travelling, feeding, bathing, dressing, toileting, and grooming are moderately restricted. Exercise is limited to walking and short drives.  No sports are possible for a former top amateur athlete.  He hires workmen to do yard work and shovel snow.  He has difficulty opening doors and lifting.  A November 2015 VA respiratory examiner found that the Veteran's service-connected rhinitis getting is progressively worse, impacting his ability to work.  A November 2015 VA spine examination assessed flare ups of the low back and neck with permanent loss of range of motion and weakness of the spine.  There is constant low grade pain in the spine.  The pain level can go much higher with falls, lifting, or long-term sitting.  The Veteran can no longer walk dogs in the neighborhood, his exercise is limited to walking and driving, sports are not possible, and yard work and snow shoveling is done by paid employees.  Prolonged standing over 15-20 minutes and sitting or driving over an hour can cause severe back pain and/or muscle spasms.  The Veteran uses a cane regularly and a right wrist brace.  The VA examiner opined that his low back and neck impacts the Veteran's ability to work - pain with activities, lifting, or prolonged sitting or standing.  A November 2015 VA wrist examiner noted the impact on the Veteran's ability to work is difficulty typing and working on his computer, which are job duties of a social worker.  In a March 2016 TDIU application (VA Form 21-8940), the Veteran himself stated he stopped working in July 2012, because he was too disabled to work.  He claimed it was due to his service-connected allergic rhinitis and sleep apnea. 

The Board has also reviewed November 2015 VA medical opinions proffered for his various service-connected disabilities.  The VA examiner remarked in each opinion that he has reviewed the conflicting medical evidence.  The VA examiner opined it "is at least as likely as not (50 percent or greater probability)" that the Veteran's cervical spine and low back degenerative disc disease, degenerative arthritis of right shoulder, and right wrist carpel tunnel syndrome, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a  substantially gainful occupation.  The rationale was that these service-connected disabilities cause difficulty turning the neck, sitting, standing, driving, opening doors, lifting, using his right arm, typing, and working on the computer.  An April 2016 VA respiratory examination described the impact of the Veteran's rhinitis condition on his ability to work is functional limitation during episodes of sinusitis and/or rhinitis due to nasal blockade and congestion, discharge, sneezing and sinus headaches.  An April 2016 employer statement (VA Form 21-4192) from T&N Reliable Nursing Care commented that the Veteran resigned in June 2012 due to medical reasons.  Finally, a February 2017 VA ER visit due to an asthma attack also reflected the Veteran has to be very careful with cervical and low back problems in how he moves about - he has fallen "many times."

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU as of June 1, 2012.

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, effective June 1, 2012.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.    

Lastly, the Board acknowledges the Veteran's assertion that his TDIU rating should be awarded earlier from March 2007.  He explains he was only able to work 20 hours a week part-time at T&N Reliable Nursing Care from March 2007 to June 2012 because a good friend offered him the job in a protected or sheltered environment, with limited hours and flexible rules and limited pay.  Without his friendship with his supervisor, he would not have been able to secure employment as a social worker on a contract basis from 2007 to 2012.  In essence, he claims his part-time employment for 20 hours a week from 2007 to 2012 was merely "marginal employment."  His earnings were limited to approximately $22,000 a year from 2007 to 2012.  He contends this did not constitute "substantially gainful employment," so that a TDIU should be awarded from 2007 to 2012 as well.  He adds that the Fairfax, Virginia area where he lives is extremely expensive, and he also discusses his debts and financial obligations due to his divorces and lawsuits and other factors in his personal life.  See March 2010 TDIU application (VA Form 21-8940); March 2010 and April 2016 employer statements (VA Forms 21-4192); March 2017 Central Office hearing at pages 4-17.  

In adjudicating claims for TDIU, marginal employment shall not be considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Thus a TDIU may be awarded in such instances.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The VBA Live Manual has defined "substantially gainful employment" as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  It suggests a living wage.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 1, Block c (change date November 9, 2015).  

According to the U.S. Department of Commerce, Bureau of the Census, the poverty threshold from 2007 to 2012 for one person under the age of 65 ranged from $10,590 a year to $11,720 a year.  See M21-1, Live Manual, Part IV, Subpart II, Chapter 2, Section F, Topic 9, Block b (change date April 20, 2016).  However, the Veteran's income from 2007 to 2012 as a part-time social worker was approximately $22,000 per year - nearly double the amount of the poverty threshold during those years.  Therefore, as his earned income far exceeded the poverty threshold from 2007 to 2012, the Veteran does not qualify for marginal employment on that basis.  See again 38 C.F.R. § 4.16(a).  

However, marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  For pension cases, examples of marginal employment are a self-employed farmer, a small business owner, a contractor, or a person employed at less than half the usual remuneration (payment received for usual employment).  See 38 C.F.R. § 4.17(a).  

Regardless, the totality of the evidence does not establish that the Veteran's part-time work of 20 hours a week at T&N Reliable Nursing Care from March 2007 to June 2012 constituted a protected environment such as a family business or sheltered workshop.  The Veteran worked fewer hours than previously, but he was still paid at a normal rate.  In a March 2010 employer statement (VA Form 21-4192) and April 2016 employer letter, his supervisor at T&N Reliable Nursing Care stated that from 2007 to 2012, the Veteran was home-based, worked at his own speed, and routinely makes his deadlines.  He was described as "a very dependable and dedicated social worker."  Moreover, the Board notes that the term "sheltered workshop" is not defined in the regulations, but the Department of Labor defines a sheltered workshop as a center that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  See U.S. Department of Labor, Wage and Hour Division (available at https://www.dol.gov/whd/FOH/ch64/64k00.htm).  The Veteran's situation does not meet those criteria.  There is no indication that the accommodations provided to the Veteran were part of a program of rehabilitation services or training.  Therefore, a TDIU prior to June 1, 2012 is not warranted. 


ORDER

Effective June 1, 2012, entitlement to a TDIU is granted.   



			
               DAVID L. WIGHT                                    HARVEY P. ROBERTS
	              Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



__________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


